Case 3:19-cv-00659-MMH-MCR Document 15 Filed 08/20/19 Page 1 of 1 PageID 62



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

  LORI SORRELL,

        Plaintiff,
 v.
                                                       CASE NO.: 3:19-cv-659-J-34MCR
  MEDICREDIT, INC.,

        Defendant.

                                        /

               JOINT STIPULATION FOR VOLUNTARY DISMISSAL
                           WITHOUT PREJUDICE

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff, Lori

Sorrell, by and through her undersigned counsel, and jointly with the Defendant, hereby gives

notice that the above-captioned action is voluntarily dismissed, without prejudice, with each party

bearing their own fees and costs.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 20, 2019 a true copy of the foregoing was filed

with the Clerk of the Court and served on the parties of record using the CM/ECF system.

 Respectfully submitted,

 /s /Geoffrey E. Parmer                            s/ Scott A. Richards
 Geoffrey E. Parmer                               Scott A. Richards, Esq.
 Florida Bar No. 989258                           Florida Bar No. 72657
 THE CONSUMER PROTECTION FIRM, PLLC               CARLTON FIELDS
 4030 Henderson Boulevard                         200 S. Orange Ave., Ste. 1000
 Tampa, FL 33629                                  Orlando, Florida 32801-3400
 Tele: (813) 500-1500                             Direct: 407.244.8226
 Fax: (813) 435-2369                              Fax: 407.648.9099
 Geoff@TheConsumerProtectionFirm.com              SRichards@CarltonFields.com
 Attorney for Plaintiff                           Counsel for Defendant




119422770.1
